Mr. Justice Gabbert
dissenting:
I do not concur in the judgment of reversal. It is based solely upon the ground that it was error to admit in testimony the statement of the prosecuting witness to the effect that the druggist told her he knew a doctor who would help her out of her trouble. Conceding that this testimony was not admissible it is clear that the defendant was not prejudiced by its admission. The two important questions of fact involved were, whether the prosecuting witness was pregnant at the time she called upon the defendant and, if she was, whether he attempted at her solicitation to cause her to have a miscarriage. The testimony stands undisputed that when the witness visited the defendant she was pregnant and went to him for the express purpose of having an abortion produced. The defendant admitted that she told him she had been having illicit relations and that she wanted to know whether she was pregnant. He also admitted that he treated the witness for the purpose of overcoming some difficulty of the womb. It appears without question that after this treatment dead foetal tissue was removed from that organ. In the face of the undisputed facts that the *336witness was pregnant; that her sole object in calling upon the defendant was to have him cause her to have a miscarriage, and that after he treated her she was relieved of foetal tissue, the jury very naturally did not believe his testimony.
Why should he treat the prosecuting witness for any purpose except to produce an abortion when she went to him for that purpose only? With her pregnancy and purpose standing undisputed and the defendant admitting, as he did, that he treated her, when according to the undisputed facts his object could have been none other than to cause her to have a miscarriage and that thereafter she was. in the condition which would result from the use of instruments with intent to produce an abortion, it is evident beyond question that admitting the statement of the druggist could not and did not have the slightest influence upon the jury.
In my opinion the judgment of the district court should be affirmed'.